                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Jeffrey L. Jones,                                     Civ. No. 20-0497 (PAM/BRT)

                       Plaintiff,

  v.

  Hennepin County Medical Center, Aaron
  Andrew Heigaard, Mark Solfelt, Anne
  Watkins, James Leatherman, United                             ORDER
  Hospital—St. Paul, Lee Michael
  Kamman, Minnesota Oncology—St. Paul,
  Louis J. Jacques, Kristen Boomer,
  Bloomington Police Department, and
  Stephen Nesser,

                       Defendants.



       This action comes before the Court on Plaintiff Jeffrey L. Jones’s (1) Complaint

(Doc. No. 1); (2) Application to Proceed in District Court Without Prepaying Fees or

Costs (Doc. No. 2); (3) filing titled “Amended and Supplemental Pleadings” (Doc. No. 8,

“First Motion to Amend”); and (4) filing titled “Amended and 512 Redaction

Supplemental Pleadings and Motion Request” (Doc. No. 7, “Second Motion to Amend”).

For the following reasons, the Court denies the First and Second Motions to Amend and

orders Jones to file an Amended Complaint within 30 days of this Order’s date, failing

which the Court will treat the Complaint—without amendment—as this action’s

operative pleading.
       Jones filed the Complaint and IFP Application on February 13, 2020. (See Compl.

1; IFP Appl. 1.) 1 The suit’s thrust appears to involve medical procedures done on Jones in

2016. (See, e.g., id. at 7.) Jones filed the First Motion to Amend on March 13, 2020. (See

First Mot. to Amend 1.) As the Court understands the First Motion to Amend, Jones

seeks to add certain defendants and supplemental allegations to the Complaint. (See id. at

1–6, 10.) Jones filed the Second Motion to Amend on March 19. (See Second Mot. to

Amend 1.) This appears to contain a copy of the First Motion to Amend, though another

page appears to request another distinct amendment. (See id. at 1–13.)

       The Court construes the First and Second Motions to Amend as requests to amend

the Complaint. Under this District’s Local Rule 15.1(b), “[a]ny motion to amend a

pleading must be accompanied by: (1) a copy of the proposed amended pleading, and

(2) a version of the proposed amended pleading that shows—through redlining,

underlining, strikeouts, or other similarly effective typographic methods—how the

proposed amended pleading differs from the operative pleading.” The Motions to Amend

do not comply with this mandatory rule, and so the Court denies both Motions to Amend.

       In order to get all of Jones’s requested defendants and allegations into one

document, the Court will, however, give Jones an opportunity to file an Amended

Complaint. Jones must file an Amended Complaint within 30 days of this Order’s date. If

he files an Amended Complaint, it must be an entirely new pleading clearly labeled



1
        Because Jones’s filings in this action are not consecutively paginated, the Court’s
references to these documents use the page numbers provided by the Court’s CM/ECF
filing system.

                                             2
“Amended Complaint.” It must comply with the basic pleading rules prescribed by

Federal Rules of Civil Procedure 8 through 11, and it must describe the specific factual

and legal bases for Jones’s claims in a clear, complete, and well-organized fashion.

Furthermore, to the extent that Jones sues any individual defendant under 42 U.S.C.

§ 1983 for alleged violations of Jones’s constitutional rights, the Amended Complaint

must specify the capacity or capacities in which Jones is suing that person for purposes of

any § 1983 claims.

       If Jones does not file an Amended Complaint within the relevant time period, the

Court will treat the present Complaint itself as the operative pleading—without

considering the material presented in the Motions to Amend. The Court will review the

IFP Application once it is clear what this action’s operative Complaint will be.



                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.    Plaintiff Jeffrey L. Jones’s filing titled “Amended and Supplemental
Pleadings” (Doc. No. 8), construed as a Motion to Amend the Complaint, is DENIED.

     2.     Jones’s filing titled “Amended and 512 Redaction Supplemental Pleadings
and Motion Request” (Doc. No. 7), construed as a Motion to Amend the Complaint, is
DENIED.

       3.    Jones must submit an Amended Complaint meeting the conditions
discussed above within 30 days of this Order’s date, failing which the Court will treat the
present Complaint—without any amendments—as the operative pleading.




                                             3
Dated: April 14, 2020       s/ Becky R. Thorson_______________
                            BECKY R. THORSON
                            United States Magistrate Judge




                        4
